t c summary opinion united_states tax_court christopher michael haag and christine ann haag petitioners v commissioner of internal revenue respondent docket no 27956-14s filed date andrew j vansingel and lawrence c letkewicz for petitioners michael t shelton and elizabeth a carlson for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioners husband and wife during the year in issue filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in illinois after concessions the issues remaining for decision are whether petitioners are entitled to deductions for various unreimbursed employee business_expenses in excess of amounts respondent allowed entitled to deductions for cash and noncash charitable_contributions in excess of amounts respondent allowed and liable for an accuracy-related_penalty under sec_6662 continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar respondent concedes that petitioners are entitled to deductions for vehicle expenses of dollar_figure union dues of dollar_figure clothing expenses of dollar_figure subject_to the limitation imposed under sec_67 and noncash charitable_contributions of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners were married in and were legally_separated in i petitioners’ employment petitioners are both electricians and members of the international brotherhood of electrical workers ibew local or union a mr haag in mr haag worked for several employers on short-term work assignments in the first half of the year he worked for aldridge electric inc aldridge at several station stops on the chicago transit authority cta green line mr haag described his work primarily as pulling communications cable in addition to his work at cta green line stations mr haag performed work for aldridge at the university of illinois in champaign illinois and in daytona beach florida he also worked for approximately one month at chicagoland speedway in joliet illinois for applied communications group b ms haag ms haag was employed by aldridge throughout as a project engineer responsible for a wide range of tasks including managing project worksites bidding on projects and field work ms haag testified that she did have a permanent office space at aldridge’s headquarters and that she completed her assignments in the field at home or in office space that she borrowed from another employee at aldridge ii petitioners’ expenses a vehicle expenses mr and ms haag both drove their personal vehicles to and from work mr haag drove a chevrolet trailblazer and ms haag drove a dodge journey mr haag’s vehicle expenses mr haag recorded his vehicle mileage in a notebook that he kept in his trailblazer he updated the notebook daily or weekly listing the date the worksite location and the number of miles that he drove he testified that he recorded only the miles that he drove from the county line petitioners’ residence was in lake county illinois to each worksite and back in accordance with conversations that he had with other union electricians mr haag normally was allowed to park at no charge on cta property near his assigned green line worksites he testified however that he paid between dollar_figure and dollar_figure to park at two cta stations the garfield and roosevelt stations when free parking was not available ms haag’s vehicle expenses ms haag recorded her vehicle mileage in a pocket calendar that she kept in her vehicle like mr haag she worked at several cta green line stations in chicago and she recorded the date the worksite location and the number of miles she drove from the lake county line to each worksite and back ms haag testified that she paid to park at the garfield and the roosevelt cta green line stations while working for aldridge petitioners produced five receipts showing that they paid dollar_figure for parking in b work clothing in an effort to enhance employee safety ibew local requires its member electricians to wear safety boots denim jeans and long-sleeve cotton shirts petitioners testified that they normally replace their work boots twice a year and that in they purchased two pairs of composite-toed boots during a two-for-one sale they produced a receipt from rogan’s shoes for work boots totaling dollar_figure petitioners also testified that they each purchased an insulated carhartt bib that included a built-in tool belt for dollar_figure ms haag testified that she purchased new work clothing in because it had been some time since aldridge had assigned her to perform field work c tools ibew local requires its member electricians to maintain a basic set of tools including a screwdriver pliers meters and testers mr haag testified that he often dropped tools onto the cta green line tracks where they could not be retrieved as he climbed up and down ladders to perform electrical work consequently he was required to purchase replacement tools about once a month in ms haag also purchased tools to perform work in the field petitioners produced receipts from home depot showing that they paid a total of dollar_figure for various tools in d ms haag’s computer aldridge provided ms haag with a laptop computer to enable her to test network connections at worksites in ms haag brought her personal laptop to a worksite to test network connections while her aldridge laptop was being repaired ms haag’s personal laptop was destroyed after it was inadvertently knocked to the ground by another employee as a result ms haag purchased a new personal laptop computer and submitted to aldridge a request for reimbursement aldridge denied ms haag’s reimbursement request because she had not been directed to take her personal laptop to work aldridge had earlier denied ms haag’s request to be reimbursed for the cost of a new printer that she had purchased e meals ms haag testified that in she bought dinner for several union employees to lift their spirits when they were required to work late the record shows that mr haag purchased meals while working for aldridge in champaign illinois and daytona beach florida iii aldridge’s employee reimbursement policy petitioners testified that they did not believe that aldridge maintained a formal employee expense reimbursement policy in his years of employment as a union electrician mr haag rarely requested or received reimbursement for any work-related expenses ms haag also testified that she generally was not reimbursed for work-related expenses aldridge typically reimbursed her however for office supplies and materials that she purchased in her capacity as a project manager to request reimbursement ms haag submitted receipts to her division manager and she would receive the reimbursement in her next paycheck iv petitioners’ office space petitioners maintained a 60-square-foot office in the basement of their home which included a desk a desktop computer and filing cabinets the filing cabinets held both personal and work-related documents petitioners used the office for both personal and work-related purposes including checking work- related emails maintaining tax-related documents and preparing their personal income_tax returns v charitable_contributions a cash contributions petitioners attended and made donations to separate churches in petitioners testified that they each donated approximately dollar_figure per week at their respective churches in petitioners did not provide any documentation to substantiate their cash contributions b noncash contributions during the early months of ms haag moved out of the couple’s home she testified that she made two sizable donations of various household_items to the salvation army including clothing furniture and kitchenware vi petitioners’ tax_return ms haag began to prepare the couple’s joint federal_income_tax return for in early date using turbotax software petitioners’ vehicle mileage logs were destroyed when their basement office flooded on date ms haag testified that she had substantially completed the couple’s tax_return before the flooding occurred petitioners reported total income of dollar_figure comprising wages of dollar_figure taxable refunds of dollar_figure taxable pensions of dollar_figure and unemployment_compensation of dollar_figure petitioners attached a schedule a itemized_deductions to their tax_return and claimed in pertinent part deductions for charitable gifts of dollar_figure dollar_figure of cash gifts and dollar_figure of gifts other than by cash or check and unreimbursed employee business_expenses of dollar_figure before application of the limitation prescribed in sec_67 petitioners attached form_8283 noncash charitable_contributions to their tax_return and reported donations of various items to the salvation army and a veterans charity petitioners reported that they used comparative sales to determine the fair_market_value of the items they donated on a supplemental schedule ms haag assigned a value of dollar_figure to donated clothing and dollar_figure to donated furniture and kitchenware petitioners also attached to their tax_return two forms 2106-ez unreimbursed employee business_expenses specifically they reported driving big_number miles for business purposes big_number and big_number miles for mr hagg and ms haag respectively and claimed a deduction of dollar_figure for their combined vehicle expenses using the standard mileage rate of cents per mile in3 addition they reported parking fees tolls and transportation_expenses of dollar_figure dollar_figure and dollar_figure for mr haag and ms haag respectively other business_expenses of dollar_figure dollar_figure and dollar_figure for mr haag and ms haag respectively and meals and entertainment expenditures attributed to ms haag of dollar_figure after application of the limitation prescribed in sec_274 ms haag also completed a worksheet to determine the amount of a deduction that they might be entitled to for the business use of their home because petitioners had claimed other unreimbursed employee business_expenses the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in notice_2012_1 sec_2 2012_2_irb_260 ms haag’s other business_expenses appear to include depreciation of approximately dollar_figure attributable to her dodge journey in excess of the wages they attributed to the business use of their home they did not claim a home_office deduction on their tax_return vii pretrial developments as previously mentioned petitioners’ vehicle mileage logs were destroyed when their basement flooded in late date shortly before trial petitioners and their attorneys attempted to reconstruct the number of miles that they drove for business purposes using their employment time cards and vehicle service records they estimated that mr haag and ms haag drove big_number and big_number miles for business purposes in respectively discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 although petitioners assert that the burden_of_proof should shift to respondent as to certain factual issues they have failed to show that they satisfied all of the relevant requirements prescribed in sec_7491 therefore the burden_of_proof as to any relevant factual issue does not shift to petitioners maintain that if the court sustains respondent’s determination disallowing deductions for other unreimbursed employee business_expenses they would be entitled to a deduction for a home_office for respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir the court may permit a taxpayer to substantiate expenses through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 davis v commissioner tcmemo_2006_272 a taxpayer is required however to reconstruct pertinent records to the fullest extent possible see roumi v commissioner tcmemo_2012_2 chong v commissioner tcmemo_2007_ in deciding whether a taxpayer has satisfied his or her burden of substantiating an expense we are not required to accept the taxpayer’s self- serving undocumented testimony 99_tc_202 87_tc_74 i unreimbursed employee business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 however expenses for which an employee could claim reimbursement from his or her employer but does not are not ordinary and necessary expenses see 24_tc_21 a deduction normally is not available for personal living or family_expenses sec_262 the court is not obliged to accept testimony that is self- serving and uncorroborated by objective evidence see 105_tc_324 as a preliminary matter the record shows that aldridge reimbursed ms haag for some expenses that she incurred in her capacity as a project manager it also appears that mr haag was reimbursed for some extraordinary work-related expenses we are convinced however that petitioners generally were not eligible to be reimbursed for routine work-related expenses such as transportation work clothing and tools sec_274 prescribes stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes inter alia automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose for a covered expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date a vehicle and parking expenses petitioners claimed a deduction of dollar_figure for vehicle expenses on their tax_return at trial however mr haag and ms haag significantly reduced the number of estimated miles they had driven for business purposes in to big_number and big_number miles respectively they offered scant objective evidence to support their testimony regarding parking expenses respondent concedes that petitioners are entitled to a deduction of dollar_figure for mr haag’s vehicle expenses specifically respondent agrees that mr haag drove miles for business purposes in 2012--round trip mileage from petitioners’ residence to champaign illinois where he performed work for aldridge the deduction of dollar_figure is the product of miles multiplied by the standard mileage rate of cents per mile mr haag’s reconstructed mileage records also indicate that he drove miles round trip to chicago midway international airport in connection with a trip to daytona florida to perform work for aldridge we conclude that petitioners are entitled to a further deduction of dollar_figure ie miles multiplied by the standard mileage rate of cents per mile to account for these vehicles expenses respondent otherwise maintains that petitioners’ vehicle and parking expenses constitute nondeductible personal commuting expenses as a general_rule a taxpayer’s costs of commuting between his or her residence and place of business or employment are nondeductible personal expenses see 413_us_838 326_us_465 sec_1_262-1 income_tax regs there are various exceptions to this general_rule in accordance with revrul_99_7 1999_1_cb_361 a taxpayer may deduct travel_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works as another exception to the general_rule a taxpayer may deduct travel_expenses for commuting between the taxpayer’s residence and his or her work locations if the residence is the taxpayer’s principal_place_of_business see 113_tc_106 revrul_99_7 supra petitioners contend that they are entitled to a deduction for vehicle expenses because their various worksites were both temporary and outside the metropolitan area where they lived specifically petitioners argue that because the jurisdiction of ibew local was limited to lake county illinois work that they performed beyond the lake county line should be considered outside the metropolitan area we disagree the court considers all the facts and circumstances in deciding whether particular transportation_expenses were incurred in traveling to a worksite unusually distant from the area where the taxpayer lives and normally works see eg bogue v commissioner tcmemo_2011_164 aff’d 522_fedappx_169 3d cir in petitioners resided in lake county and neither of them had a place of business to which he or she regularly reported for work instead the vehicle and parking expenses remaining in dispute related to routine round trips from their residence to various temporary worksites up to approximately miles away in either chicago or joliet illinois the record reflects that petitioners normally worked in or near chicago without suggesting the adoption of any rigid definition of the term metropolitan area for this purpose we conclude that lake county and petitioners’ work sites in chicago and joliet fall within the chicago metropolitan area the distances that petitioners routinely traveled to work were not so unusually long as to justify an exception to the general_rule that commuting expenses are nondeductible personal expenses petitioners aver in the alternative that ms haag is eligible to deduct her vehicle expenses because she maintained an office at home they rely on revrul_99_7 c b pincite which states in pertinent part if an office in the taxpayer’s residence satisfies the principal_place_of_business requirements of section 280a c a then the residence is considered a business location and the daily transportation_expenses incurred in going between the residence and other work locations in the same trade_or_business are ordinary and necessary business_expenses deductible under section a a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the exclusive use of the office space is for the convenience of the taxpayer’s employer sec_280a further provides that in this context the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of the trade_or_business where the taxpayer conducts substantial administrative or management activities of the trade_or_business see 94_tc_348 petitioners admitted that they routinely used their basement office space for both business and personal purposes including checking work-related emails storing their personal tax records and preparing personal tax returns petitioners did not use the office space exclusively as a principal_place_of_business within the meaning of sec_280a nor did they show that the space was used for the convenience of their employers as opposed to their personal convenience it follows that petitioners are not entitled to a deduction for the business use of their home under sec_280a because petitioners’ residence does not satisfy the principal_place_of_business requirements of sec_280a it follows that ms haag was not eligible for the exception to the general_rule barring a deduction for what are otherwise personal commuting expenses see eg 101_tc_537 citing and discussing 73_tc_766 in sum petitioners are not entitled to a deduction for vehicle expenses including the deduction that ms haag claimed for the depreciation of her vehicle in excess of dollar_figure as discussed above b other expense sec_1 work clothing petitioners claim that they are entitled to a deduction of dollar_figure for work clothing and boots the cost of clothes that are required or essential in an employment and which are not suitable for general or personal wear and are not so worn is a deductible expense 30_tc_757 see wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 as previously mentioned respondent concedes that petitioners are entitled to a deduction of dollar_figure for work clothing ie the cost of two pairs of composite- toe boots petitioners testified that they each paid dollar_figure for a carhartt bib that included a built-in tool belt considering petitioners’ line of work and the harsh weather conditions they worked in we are convinced these items were required for we note that ms haag would not have been entitled to a deduction for vehicle depreciation in any event she had elected to use the standard mileage rate method in computing the deductions she claimed for vehicle expenses and that method includes an allowance for actual operating and fixed costs of a vehicle including depreciation see campana v commissioner tcmemo_1990_395 their employment and were not generally suitable for personal wear accordingly we conclude that petitioners are entitled to a total deduction of dollar_figure for work boots and clothing subject_to the limit of sec_67 tools petitioners claim they are entitled to a deduction of dollar_figure for work tools the record includes home depot receipts showing that petitioners purchased various tools at a cost of dollar_figure petitioners’ testimony that union electricians are required to purchase and maintain a basic set of tools was forthright and credible we conclude on this record that petitioners are entitled to a deduction of dollar_figure for tools subject_to the limit of sec_67 computer equipment petitioners claim they are entitled to a deduction of dollar_figure related to the purchase of a personal laptop computer and a printer ms haag purchased the laptop after her personal laptop computer was damaged at an aldridge worksite aldridge declined to reimburse ms haag for the cost of the damaged computer because she had not informed the company in advance of her plan to take the device to the worksite ms haag acknowledged at trial that she used her personal laptop computer at the worksite by choice and not as directed by aldridge we are not persuaded that the replacement cost of ms haag’s computer and the cost of a new printer constitute ordinary and necessary employee business_expenses moreover it is unclear whether aldridge might have reimbursed ms haag had she notified the company in advance of her plan to take the laptop computer to a worksite accordingly we sustain respondent’s determination disallowing a deduction for the combined cost of the laptop computer and printer c meals and entertainment petitioners claimed a deduction of dollar_figure after the limit of sec_274 for unreimbursed meals and entertainment_expenses although ms haag testified that she bought meals for persons under her supervision in order to maintain morale those expenditures were not ordinary and necessary employee business expenditures in short ms haag did not establish that she was required or expected by her employer to incur such expenses as a condition of her employment see eg 59_tc_696 the record shows however that mr haag purchased meals at a cost of dollar_figure while traveling to perform work for aldridge in champaign illinois and daytona beach florida we conclude on this record that mr haag was not eligible to be reimbursed by aldridge for these meals and that he may deduct the cost of the meals under sec_162 inasmuch as he was traveling while away from home see eg 127_tc_124 because the deduction for meals and entertainment_expenses is subject_to the limitation of sec_274 see bissonnette v commissioner t c pincite we conclude that petitioners are entitled to a deduction for meals and entertainment_expenses of dollar_figure ii charitable_contributions charitable_contributions are deductible only if verified in accordance with regulations prescribed by the secretary sec_170 see 136_tc_515 no deduction for a contribution of cash a check or a monetary gift in any amount is allowed unless the donor maintains a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 in the case of a charitable_contribution_deduction of dollar_figure or more sec_170 provides that the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 provides in relevant part that the contemporaneous written acknowledgment must include the amount of cash and a description of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any cash or property contributed and if so a description and good-faith estimate of the value of any goods or services provided by the donee see sec_1_170a-13 f income_tax regs sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a tax_return for the year of contribution or the due_date including extensions for filing that tax_return in addition to the written acknowledgment requirement sec_170 and related regulations establish more detailed requirements for substantiation of contributions of property other than money for noncash contributions of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs for noncash contributions in excess of dollar_figure the taxpayer normally must also maintain written records showing the manner in which the item was acquired the approximate date sec_170 provides an exception to the contemporaneous written acknowledgment requirement if the donee organization files a return containing the same information that is required in the contemporaneous written acknowledgment petitioners do not assert that this exception applies of acquisition and the cost or adjusted_basis of the property id subpara see lattin v commissioner tcmemo_1995_233 for noncash contributions the value of the contribution generally is the fair_market_value of the property at the time of contribution 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir sec_1_170a-1 income_tax regs the fair_market_value of contributed_property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs for purposes of determining whether a taxpayer’s donation of property exceeds the dollar_figure threshold prescribed in sec_170 all similar items of property donated to one or more donees are treated as one property ie the values of all similar items of property contributed to one or more donees are considered in the aggregate see sec_170 sec_1_170a-13 iii income_tax regs if information regarding the acquisition_date or cost_basis of the property is not available and the taxpayer attaches a statement to his tax_return setting forth reasonable_cause for not being able to provide such information the taxpayer’s charitable_contribution_deduction shall not be disallowed on that account sec_1_170a-13 income_tax regs a cash contributions petitioners claimed a deduction of dollar_figure for cash donations made to their respective churches petitioners did not produce a written acknowledgment of the contributions from either church nor did they produce any other records to substantiate the amounts and dates of their reported cash contributions in the absence of additional corroborating evidence supporting petitioners’ trial testimony respondent’s determination disallowing a deduction for cash contributions is sustained b noncash contributions petitioners claimed a deduction of dollar_figure for noncash donations of various items including clothing furniture and kitchenware to the salvation army and a veterans charity petitioners produced a list of donated items that ms haag created when she prepared the couple’s tax_return and she purportedly estimated the value of each donated item using comparative sales ms haag assigned a value of dollar_figure to donated clothing and dollar_figure to furniture and kitchenware petitioners failed to offer any contemporary written acknowledgments from the donee organizations stating whether they were provided any goods or services in return for the donations as required by sec_170 or receipts or written records as required by sec_170 and the related regulations accordingly we sustain respondent’s determination limiting petitioners’ deduction for noncash charitable_contributions to dollar_figure iii accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the tax_return over the amount of the tax imposed which is shown on the tax_return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b respondent discharged his burden of production as to negligence under sec_7491 by showing that petitioners failed to keep adequate_records or properly substantiate expenses underlying many of their claimed deductions see sec_1_6662-3 income_tax regs moreover it appears that rule_155_computations will show that petitioners substantially understated their income_tax_liability for the year in issue petitioners did not offer a meaningful defense to the imposition of an accuracy-related_penalty other than to assert that respondent erred in determining a deficiency and that they are not well versed in tax matters on this record we cannot say that petitioners had reasonable_cause with respect to their negligence or any understatement and therefore respondent’s determination that they are liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered under rule
